Atkinson, J.
1. In an instrument in which the promisor agrees to pay to the promisee, at a certain time, a certain sum of money in specific articles, and at a certain fixed rate, the debtor has the option to pay in money or in the specific articles, at the stipulated price. 3 R. C. L. 890, § 77, note 8; Sims v. Cox, 40 Ga. 76 (2 Am. R. 560); Dooley v. Wilbanks, 25 Ga. App. 34 (102 S. E. 365); note to Roberts v. Beatty, 21 Am. D. 422.
(a) The rule above stated is not in conflict with the provisions of the Civil Code (1910), §§ 4270, 4271, relating to contracts payable in specifics.
2. Applying the principle above announced to the facts of this case, the court errecf in overruling the demurrer to so much of the answer as set up a cross-action for damages for breach of the contract, and in directing a verdict for the defendant but allowing the jury to find an amount based upon the value of the cotton at the time of the maturity of the debt. Judgment reversed.

All the Justices concur.